Citation Nr: 1307991	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-12 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment of or reimbursement for medical expenses incurred as a result of emergency treatment provided by the Shands Medical Center in Jacksonville, Florida on November 14, 2009.  



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 decision by the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida.

In November 2011 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the VA Regional Office (RO) in St. Petersburg, Florida.  A transcript of that hearing is associated with the claims files. 


FINDINGS OF FACT

1.  The Veteran obtained emergency medical treatment at Shands Medical Center in Jacksonville, Florida on November 14, 2009; the treatment was not for a service-connected disability and was not pre-authorized by VA.  

2.  VA urgent care medical treatment facilities were feasibly available, and the Veteran did not attempt to use them beforehand. 


CONCLUSION OF LAW

The criteria for payment of or reimbursement for medical expenses arising from emergency medical treatment at Shands Medical Center in Jacksonville, Florida on November 14, 2009, are not met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2012); 38 C.F.R. § 17.1002 (2012).   





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), established an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of the evidence he or she should submit and of the assistance VA will provide to obtain evidence on the claimant's behalf.  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  

There is no indication in the VCAA that Congress intended the Act to revise the unique and specific third-party claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. § 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

The claim the Veteran is appealing was filed by Shands Jacksonville Medical Center as claimant.  In a letter dated in January 2010 the Veteran was provided with the full text of the Mental Health Improvements Act of 2008, which defines the "prudent layperson" standard when processing non-VA emergency care claims.  Also in January 2010, he was provided the reasons for denial of the claim in a Statement of the Case.  

The Veteran has been afforded a hearing before the Board during which he presented oral argument in support of his claim.  

The Veteran has been afforded adequate process under 38 U.S.C.A. § 7105 in regard to his appeal, and all relevant medical records - in this case, the records from Shands Medical Center documenting the medical treatment for the period under contention - have been obtained.  

For the reasons set forth above, no further notification or assistance is necessary, and the Veteran is not prejudiced by adjudication of his claim at this time.  

Legal Principles

VA may pay or reimburse veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable.  38 U.S.C.A. § 1728(a); see also 38 C.F.R. § 17.120.

The Court has held that all three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728(a) as described above may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and will be referred to as the "Millennium Bill Act" in this discussion.

To qualify for reimbursement under the Millennium Bill act as articulated in 38 C.F.R. § 17.1002, payment or reimbursement for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for  use after the emergency condition is stabilized and the patient is discharged) will be made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran had no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of failure by the veteran or the provider to comply with the provisions of that health-plan contract; e.g., failure to submit a bill or medical records within specified time limits of failure to exhaust appeals of the denial of payment);

(g) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and,

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment.

The action by the VAMC was based on the clear meaning of 38 U.S.C.A. § 1725 (2002) at the time.  Since that action, Congress has significantly amended 38 U.S.C.A. § 1725 effective from February 1, 2010.  The amendment provides that VA may provide reimbursement for emergency treatment when the veteran has a third-party payer, and also provides that payment may be made for treatment before the date of enactment of the amendment if the circumstances applicable to the veteran make it appropriate to do so.  See Expansion of Veteran Eligibility for Reimbursement by Secretary of Veterans Affairs for Emergency Treatment Furnished in a Non-Department Facility, Pub. L. No. 111-137, Stat. 3495.

Effective May 21, 2012, VA amended its regulations to be consistent with the Statute cited above.  The amended Regulation provides that payment may be considered even if an applicant has a third-party payer, and also provides that a claim may be filed as late as one year after May 21, 2012.  See amended 38 C.F.R. §§ 17.1001(g) and 17.1004(f).  The amended Regulation also specifies that if the claimant has contractual or legal recourse against a third-party payer, then VA becomes the secondary payer, but will not reimburse a claimant for deductible, copayment or similar amount the veteran owes the third party.  See amended 38 C.F.R. § 17.1005(e) and (f).  However, in the present case the Veteran does not have a third-party payer, so the amendments to the regulation are not applicable.   

Analysis

The Veteran has no service-connected disabilities.  Accordingly, the unauthorized treatment provided by Shands Jacksonville Medical Center (Shands) does not meet the criterion for entitlement under 38 U.S.C.A. § 1728(a) as cited above.

The Veteran may, however, be entitled to payment for such care under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003 (Millennium Bill Act).

The Originating Agency, which is the Gainesville VAMC, initially denied reimbursement under the Millennium Bill Act based on a determination that an emergency medical situation did not exist, in that care and services were not rendered in a medical emergency of such nature that delay would have been hazardous to life or health; thus, the requirement articulated in 38 C.F.R. § 17.1002(b) was not met.  In its readjudication of the case in the Statement of the Case (SOC), the Originating Agency also stated that VA Medical Centers (VAMCs) in Lake City and Gainesville are available to provide emergent or urgent care 24 hours per day, 7 days per week, thus adding a determination by the Originating Agency that the requirement articulated in 38 C.F.R. § 17.1002(c) was also not met.

Review of the record shows the Veteran called the VA primary care clinic (PCC) on Thursday, November 12, 2009 (two days prior to the claimed date of service at Shands), complaining of hacking cough for three days.  He was provided a prescription for cough syrup for pickup the same day and advised to seek medical attention if there was no improvement over the next few days.  Later the same day the Veteran called complaining of fever and chills; he requested an antibiotic for pickup the following day.

A VA PCC note dated Friday, November 13, 2009 (one day prior to the claimed date of service), shows a VA nurse spoke to the Veteran via telephone and advised him that his primary care physician would not be in the clinic for the next four days, but that he could be seen in the PCCs evaluation clinic or the urgent care clinics in Gainesville VAMC or Lake City VAMC, or that he could go outside VA if he preferred to do so.  The Veteran voiced understanding and stated he currently felt better; he stated he would put it on the "back burner" for awhile.

Veteran presented to the Shands emergency room (ER) at approximately 3:15 p.m. of Saturday, November 14, 2009, complaining of fever, productive cough, all-over body aches and nausea.  He reported current pain of 3/10 severity for the past three days.  His temperature was 99 degrees.  He was noted to have a past medical history significant for hypertension and pacemaker.  Physical examination showed him to be alert and in no apparent distress.  During review of symptoms (ROS) the Veteran endorsed fever/chills, weakness/fatigue, myalgias and sore throat; he denied chest pain or palpitations, dyspnea or gastrointestinal problems.  Physical examination of the heart and lungs was grossly normal.  The initial impression was cough and upper respiratory infection (URI) symptoms, rule out pneumonia or strep throat and follow up for possible congestive heart failure (CHF).  The clinician indicated by check mark that the situation was considered to be an emergency due to severe pain/acute onset of symptoms, threat to patient, impairment of bodily function and dysfunction of organ or part.  X-ray of the lungs showed some bilateral hilar infiltrates but was otherwise normal, with no evidence of acute cardiopulmonary disease. The Veteran was discharged home at approximately 9:32 p.m.; the final discharge diagnosis was URI, febrile illness and myalgias.

The file contains a Health Insurance Claim Form for Shands Medical Center dated the day of admission showing the Veteran did not identify any insurance carrier, including ChampVA, Medicare or Medicaid.  He indicated by checkmark that he was covered under a Group Health Plan but did not identify it.

The subsequent explanation of benefits (EOB) for the treatment provided by Shands shows the Veteran had identified VA as his primary and only insurer.  

A VA PCC note dated Tuesday, 17 November, 2009, states the Veteran called and reported he had been seen by the Shands ER on Saturday and had been diagnosed with a viral infection.  He stated he had been instructed to let the infection run its course, and that no antibiotics were prescribed or provided by the ER.  The VA nurse advised the Veteran to continue his treatment regimen at home and not go out into the public; if his symptoms were to become worse he should call back or go to the ER.
 
The claim for payment by Shands was reviewed by the Chief Medical Officer of the Gainesville VAMC, who noted that payment should be disapproved because there was no clear medical emergency and the Veteran's vitals were stable.  The decision on appeal, dated December 7, 2009, accordingly denied payment because care and services were not rendered in a medical emergency of such nature that delay would have been hazardous to life or health.   

In his Notice of Disagreement (NOD), dated December 10, 2009, the Veteran asserted he had three days of illness that progressively worsened before he sought treatment at a Minute Clinic on Saturday, November 14.  At that clinic his temperature was 103.4, and he was advised to go to an ER for a more detailed evaluation prior to any medication being given or taken.  The Veteran followed that recommendation and went to Shands.  The Veteran asserted that a medical emergency did indeed exist, and delaying would have been hazardous to his life and/or health.

Following receipt of the Veteran's NOD the VAMC performed a second review of the claim on December 23, 2009, and continued the denial.  The reviewer noted the Veteran had presented to the Shands ER with only a mild fever and no documentation of an emergency respiratory disease.  

In the January 2010 SOC the Originating Agency noted the Veteran's symptoms had persisted for three days prior to presenting to a non-VA ER, which would have been ample time to present to a VA facility.  The SOC also stated that the VAMCs in Lake City and Gainesville were available on a 24-hour basis to provide emergent or urgent care.

In his substantive appeal the Veteran asserted the SOC was wrong because in fact he had not gone to the Shands ER for treatment of a URI, but rather on the advice of a nurse at the Minute Clinic due on part to his history of heart failure brought on by breathing problems.  The Veteran's heart rate and blood pressure were elevated, and the nurse suspected the Veteran had the H1N1 influenza virus.  The Veteran therefore went to the Shands ER, where he was determined to have a URI; the Veteran was sent home from the ER without any medication other than a prescription for cough syrup.  The Veterans stated this may or may not sound like a minor issue to the Board, but he was very concerned at that time because had a history of his heart having stopped on five previous occasions due to breathing issues.

The Veteran testified before the Board in November 2011 that he had felt ill on the days prior to the day in question, but had not sought hospital treatment because he did not want to go the hospital every time he had the sniffles.  However, on the day in question he had a morning temperature of 103.4 and went to the Minute Clinic in hope of getting a shot or a prescription to resolve the cold.  The registered nurse at the Minute Clinic took the Veteran's vitals and information about the background of the immediate illness, as well as his history of pacemaker and sleep apnea.  The nurse told the Veteran he had all the symptoms of H1N1 virus and that she did not want to provide any medication pending further review.  The nurse suggested that the Veteran go to an ER, and the Veteran thereupon went to the Shands ER because the VA outpatient clinic in Jacksonville is not open on Saturday.  The Veteran assumed that Shands is the accepted emergency provider for the Jacksonville VA PCC because the two facilities located in close proximity; the Veteran admitted he was wrong in that assumption.  The Veteran acknowledged he had not tried to contact VA to determine whether the VA facility in Jacksonville was open on weekends, but stated he had been led to believe the nurse at the Minute Clinic that he had a serious illness and therefore sought ER treatment at Shands.

On review, the Originating Agency denied the claim based on a determination that the treatment provided by Shands Medical Center ER was not emergent within the criteria of the Millennium Bill Act and that VA facilities were available.  

The evidence of record shows that VA facilities were in fact available.  Although the VA PCC in Jacksonville is apparently not open on Saturdays, the SOC shows that VA urgent care is available on weekends at the Gainesville and Lake City VAMCs, and a VA nurse advised the Veteran one day prior to the treatment in question of those urgent care clinics.  The Veteran has not asserted that driving from his home in Jacksonville to either Lake City (approximately one hour away) or Gainesville (approximately 1.5 hours away) would have been unsafe or unreasonable under the circumstances of his condition; rather, he apparently chose to go to the Shands ER on the erroneous assumption that doing so would be acceptable to VA.  

Because VA facilities were reasonably available, and because the Veteran did not attempt to utilize such VA facilities before seeking treatment outside VA, payment of or reimbursement for services is prohibited under the provisions of  38 C.F.R. § 17.1002(c).  The question of whether the Veteran's symptoms were truly emergent (i.e., whether a prudent layperson would have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health) is rendered moot.

The Board is sympathetic to the Veteran's situation.  However, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In that regard, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

Accordingly, based on review of the evidence of record, the Board finds that payment or reimbursement of the claimed emergency medical expenses is not warranted.


ORDER

Entitlement to payment of or reimbursement for medical expenses incurred as a result of emergency treatment provided by Shands Medical Center on November 14, 2009, is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


